COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-17-00198-CR
                                                  §
                                                                      Appeal from
  EX PARTE: DARRELL ROBERTS                       §
                                                                  409th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                              (TC # 20030D01740-409-3)
                                                  §

                                 MEMORANDUM OPINION

       Darrell Roberts is attempting to appeal a purported ruling by the trial court on Roberts’

petition for writ of habeas corpus. We dismiss the appeal for lack for jurisdiction.

       Appellant was convicted of aggravated robbery in 2004 and sentenced to serve a twenty-

year term in prison. On August 9, 2017, Appellant challenged his final felony conviction by filing

an application for writ of habeas corpus. See TEX.CODE CRIM.PROC.ANN. art. 11.07 (West 2015).

On September 6, 2017, Appellant filed notice of appeal “from the final order/judgement entered

in this action 24 Aug. 2017.” The following day, we sent written notice to Appellant indicating

that we lacked jurisdiction of his appeal. Appellant filed a response addressing the merits of his

habeas corpus application.

       The Court of Criminal Appeals has exclusive jurisdiction to grant post-conviction habeas

corpus relief in felony cases under Article 11.07 of the Code of Criminal Procedure. See TEX.CODE
CRIM.PROC.ANN. art. 11.07, § 3; Padieu v. Court of Appeals of Texas, Fifth District, 392 S.W.3d
115, 117 (Tex.Crim.App. 2013)(orig. proceeding)(per curiam); Board of Pardons & Paroles ex

rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.Crim.App. 1995).

Finding that we do not have jurisdiction over a purported appeal from the denial of habeas corpus

relief under Article 11.07, we dismiss this appeal for lack of jurisdiction.


October 11, 2017
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-